Case 2:19-cv-22234-ES-MAH Document 56 Filed 08/27/20 Page 1 of 2 PageID: 2425
                                                                           E. Evans Wohlforth
                                                                           Director

                                                                           Gibbons P.C.
                                                                           One Gateway Center
                                                                           Newark, NJ 07102-5310
                                                                           Direct: 973-596-4879 Fax: 973-639-6486
                                                                           ewohlforth@gibbonslaw.com




                                          August 27, 2020


VIA ECF
 Hon. Esther Salas, U.S.D.J.
 United States District Court
 District of New Jersey
 Martin Luther King Building & U.S. Courthouse
 50 Walnut Street, Room 5A
 Newark, New Jersey 07101

       Re:     Advanced Gynecology and Laparoscopy of North Jersey, P.C., et al. v. Cigna
               Health and Life Insurance Co., et al., No. 2:19-cv-22234 (ES) (MAH)

Dear Judge Salas:

      This law firm represents Defendants Cigna Health & Life Insurance Company and
Connecticut General Life Insurance Company (together, “Cigna”) in the above-captioned lawsuit.

        Pursuant to J.S. v. Harrison Twp. Bd. of Educ., 2016 WL 4430929 (D.N.J. 2016) (Bumb,
J.), Cigna respectfully requests leave to bring to the Court’s attention two recent decisions by Judge
Gonzalez Rogers of the United States District Court, Northern District of California, granting
motions to dismiss in Pacific Recovery Solutions, et al. v. United Behavioral Health, et al., No.
4:20-cv-2249-YGR, Dkt. No. 61 (N.D. Cal. Aug. 25, 2020) and L.D., et al. v. United Behavioral
Health, et al., No. 4:20-cv-02254-YGR, Dkt. No. 55 (N.D. Cal. Aug. 26, 2020). Those cases
involve similar allegations and causes of actions concerning another payor’s use of Viant, Inc. to
price out-of-network claims, and Cigna believes that these decisions are relevant to Cigna’s
pending Motion to Dismiss the First Amended Complaint (Dkt. No. 49). Copies of those decisions
are attached as Exhibits A and B for the Court’s convenience.

         If the Court approves this request, Cigna respectfully requests that Your Honor so-order
this letter. We thank Your Honor for your kind attention to this matter. Please do not hesitate to
have the Court’s staff contact me with any questions or concerns about the foregoing or if we can
be of any service to the Court whatsoever.
Case 2:19-cv-22234-ES-MAH Document 56 Filed 08/27/20 Page 2 of 2 PageID: 2426



Hon. Esther Salas, U.S.D.J.
August 27, 2020
Page 2


                                         Respectfully,

                                         s/ E. Evans Wohlforth, Jr.

                                         E. Evans Wohlforth, Jr.


cc: All Counsel of Record (via ECF)
